DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/833347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 	Referring to claim 1, see 1/347.
Referring to claim 2, see 2/347.
Referring to claim 3, see 3/347.
Referring to claim 4, see 4/347.
Referring to claim 5, see 6/347
Referring to claim 6, see 7/347.
Referring to claim 7, see 10/347.
Referring to claim 8, see 11/347.
Referring to claim 9, see 12/347.
Referring to claim 10, see 13/347.
Referring to claim 11, see 14/347.
Referring to claim 12, see 15/347.
Referring to claim 17, see 17/347.

Referring to claim 19, see 19/347.
Referring to claim 20, see 20/347.
Referring to claim 21, see 21/347.
Referring to claim 22, see 22/347.
Referring to claim 23, see 23/347.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 13, 15, 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/833347 in view of Official notice. 
Referring to claim 13, '347 discloses a "client" in 16/347. Although this does not specifically claim a third party user, this is very well known in the art. Examiner takes official notice for third party users. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third party user because it provides input from outside of those immediately involved, which a client may be in some situations.
Referring to claim 15, although 6/347 does not specifically claim running at predetermined intervals, this is very well known in the art. Examiner takes official notice for running at predetermined intervals. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run at predetermined intervals because it allows for up-to-date data.
.
This is a provisional nonstatutory double patenting rejection.

Claims 17, 19-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/833350 in view of Official notice. 
Referring to claim 17, see 16/350. Although 16/350 does not explicitly claim the primary regions may comprise failover regions, this is known in the art. Examiner takes official notice for active-active failover. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use active-active failover because it reduces idle capacity.
Referring to claim 19, see 17/350.
Referring to claim 20, see 18/350.
Referring to claim 21, see 19/350.
Referring to claim 23, see 20/350.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 ends with "; and" where as period should be used instead.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-21, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8918673 to Rangaiah et al. and US 20060047776 to Chieng et al.


Referring to claim 1, Rangaiah discloses a regional failover management system for managing failover regions, the system comprising: 	a computer-readable memory storing executable instructions; and one or more computer processors in communication with the computer-readable memory to manage failover of an application, wherein the one or more computer processors are configured to execute the executable instructions to at least: 	obtain a list of target failover regions corresponding to failover regions that are in a same or neighboring region as a primary region (From line 23 of column 7, "At step 404, the systems described herein may identify at least one failover node designated to service the application if the primary node were to fail. For example, identification module 104 may, either as part of one or more of nodes 202(1)-(N) and/or as part of management server 206, determine that node 202(N) has been designated as a failover node to service an application currently serviced by node 202(1) if node 202(1) were to fail.  … In some examples, computer cluster 208 may maintain a prioritization list (e.g., prioritization list 124 in FIG. 1) that specifies an order for selecting failover nodes in the event of the failure of a primary node. In 
	Although Rangaiah does not specifically disclose the application is partitioned across a plurality of  isolated regions, wherein individual regions of the failover regions and the primary regions correspond to a particular geographic location for hosting a partition of the application, this is known in the art. An example of this is shown by Chieng, from paragraphs 5, 6, "Clustering, provided by cluster software such as Microsoft Cluster Server (MSCS) of Microsoft Corporation, provides high availability for mission-critical applications such as databases, messaging systems, and file and print services. High availability means that the cluster is designed so as to avoid a single point-of-failure. Applications can be distributed over more than one computer (also called node), achieving a degree of parallelism and failure recovery, and providing more availability. Multiple nodes in a cluster remain in constant communication. If one of the nodes in a cluster becomes unavailable as a result of failure or maintenance, another node is selected by the cluster software to take over the failing node's workload and to begin providing service. This process is known as failover. With very high availability, users who were accessing the service would be able to continue to access the service, and would be unaware that the service was briefly interrupted and is now provided by a different node. The advantages of clustering make it highly desirable to group computers to run as a cluster. However, currently only computers that are not geographically dispersed can be grouped together to run as a cluster." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention partition an application into such regions because, as shown by Chieng, this enables parallelism and failure recovery.

Referring to claim 2, Rangaiah discloses perform a test on one or more available failover regions of the list of available failover regions to generate a determination of a readiness of the regional failover management system; indicate the readiness of the regional failover management system; and update the list of available failover regions, based at least in part on the readiness of the regional failover management system (See figure 4, steps 406 and 408. From line 47 of column 8, "In one example, the systems described herein may proactively evaluate the failover node in step 406 on a periodic basis. For example, and as illustrated in FIG. 5A, evaluation module 106 may, as part of management server/node 502 (which may represent either one or more of nodes 202(1)-(N) or management server 206), send periodic polling messages to failover node 504. In this example, these polling messages may request that failover node 504 provide responses containing information sufficient to evaluate whether failover node 504 would be able to adequately service the application in question (i.e., information sufficient to evaluate whether failover node 504 satisfies the various criteria associated with the application in question).").
	

Referring to claim 3, Rangaiah discloses the one or more compute processors automatically perform the remediation operation on the one or more unavailable 23SEAZN.1680A1PATENT failover regions associated with capacity information not exceeding the capacity information associated with the primary region (From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated 

Referring to claim 4, Rangaiah discloses obtain one or more additional processing rules corresponding to the primary region, the one or more additional processing rules defining individual parameters and associated thresholds; and process the list of target failover regions to update  the list of available failover regions by applying the one or more additional processing rules to the list of target failover regions (From line 60 of column 7, "Examples of the types of criteria that may be used in such an evaluation include, without limitation, criteria for evaluating the health of a node (i.e., criteria for evaluating the operational status and/or performance of various software and/or hardware components of the node), criteria for evaluating whether the node satisfies various prerequisites associated with the application in question (e.g., mount points, application-specific binaries, configuration files, or the like that may be required by the application for proper operation), and/or any other criteria that may be relevant to determining whether the node would be able to adequately service the application if the primary node were to fail.").

Referring to claim 5, Rangaiah discloses a regional failover management system comprising: a computer-readable memory storing executable instructions; and one or more computer processors in communication with the computer-readable memory to manage failover of an application, wherein the one or more computer processors are configured to execute the executable instructions to at least: 	for the application, identify a primary region and a list of target failover regions (From line 23 of column 7, "At step 404, the systems described herein may identify at least one failover node designated to service the application if the primary node were to fail. For example, identification module 104 may, either as part of one or more of nodes 202(1)-(N) and/or as part of management server 206, determine that node 202(N) has been designated as a failover node to service an application currently serviced by node 202(1) if node 202(1) were to fail.  … In some examples, computer cluster 208 may maintain a prioritization list (e.g., prioritization list 124 in FIG. 1) that specifies an order for selecting failover nodes in the event of the failure of a primary node. In one example, this prioritization list may only identify a single failover node. In other examples, this prioritization list may identify a plurality of failover nodes (such as one or more nodes within a cloud computing environment)."); 	obtain a list of processing rules, each processing rule of the list of processing rules defining at least one associated parameter and threshold associated with characterizing the list of target failover regions; process the list of target failover regions to determine a list of available failover regions based on application of the list of processing rules to the list of target failover regions (From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated 
	Although Rangaiah does not specifically disclose the application is partitioned across a plurality of  isolated regions, wherein individual regions of the list of target failover regions and the primary region correspond to a particular geographic location for hosting a partition of the application, this is known in the art. An example of this is shown by Chieng, from paragraphs 5, 6, "Clustering, provided by cluster software such as Microsoft Cluster Server (MSCS) of Microsoft Corporation, provides high availability for mission-critical applications such as databases, messaging systems, and file and print services. High availability means that the cluster is designed so as to avoid a single point-of-failure. Applications can be distributed over more than one computer (also called node), achieving a degree of parallelism and failure recovery, and providing more availability. Multiple nodes in a cluster remain in constant communication. If one of the nodes in a cluster becomes unavailable as a result of failure or maintenance, another node is selected by the cluster software to take over the failing node's workload and to begin providing service. This process is known as failover. With very high availability, users who were accessing the service would be able to continue to access the service, and would be unaware that the service was briefly interrupted and is now provided by a different node. The advantages of clustering make it highly desirable to group computers to run as a cluster. However, currently only computers that are not geographically dispersed can be grouped together to run as a cluster." It could have been 


Referring to claim 6, Rangaiah discloses characterize the one or more target failover regions of the list of target failover regions as unavailable target failover regions based on the application of the list of processing rules to the list of target failover regions (From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated with the application in question." From line 5 of column 10, "Returning to FIG. 4, at step 408 the systems described herein may proactively perform at least one corrective action that would cause the application to be adequately serviced if the primary node were to fail. For example, correction module 108 may, either as part of one or more of nodes 202(1)-(N) or management server 206, proactively perform at least one corrective action that would cause the application currently serviced by node 202(1) to be adequately serviced if node 202(1) were to fail. The systems described herein may perform step 408 in a variety of ways and contexts. In one example, the systems described herein may automatically correct at least one issue that is preventing the failover node from being able to adequately service the application in question. For example, correction module 108 may modify various mount points, application-specific binaries, configuration files, or the like of node 202(N) in order to ensure that node 202(N) would be able to adequately service the application in question.").

Referring to claim 7, Rangaiah discloses the at least one rules engine operation comprises remediating the one or more target failover regions characterized as unavailable target failover regions (From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated with the application in question." From line 5 of column 10, "Returning to FIG. 4, at step 408 the systems described herein may proactively perform at least one corrective action that would cause the application to be adequately serviced if the primary node were to fail. For example, correction module 108 may, either as part of one or more of nodes 202(1)-(N) or management server 206, proactively perform at least one corrective action that would cause the application currently serviced by node 202(1) to be adequately serviced if node 202(1) were to fail. The systems described herein may perform step 408 in a variety of ways and contexts. In one example, the systems described herein may automatically correct at least one issue that is preventing the failover node from being able to adequately service the application in question. For example, correction module 108 may modify various mount points, application-specific binaries, configuration files, or the like of node 202(N) in order to ensure that node 202(N) would be able to adequately service the application in question.").

Referring to claim 8, Rangaiah discloses the at least one rules engine operation further comprises remediating one or more available failover regions from the list of available failover regions based on a proximity of a failover event (From line 1 of column 10, "In this example, the cluster agent and/or engine 

Referring to claim 9, Rangaiah discloses the at least one rules engine operation further comprises remediating one or more available failover regions from the list of available failover regions based at least in part on at least one of a failure rate, cost, availability, workload locality, infrastructure, or latency of the one or more available failover regions (From line 1 of column 10, "In this example, the cluster agent and/or engine may, when failing over an application from a primary node to one or more failover nodes, avoid all failover nodes for which the attribute flag "ReadyToOnline" has been set to "0."").

Referring to claim 10, see rejection of claim 2.

Referring to claim 11, Rangaiah discloses the list of processing rules correspond to capacity processing rules (From line 60 of column 7, "Examples of the types of criteria that may be used in such an evaluation include, without limitation, criteria for evaluating the health of a node (i.e., criteria for evaluating the operational status and/or performance of various software and/or hardware components of the node), criteria for evaluating whether the node satisfies various prerequisites associated with the application in question (e.g., mount points, application-specific binaries, configuration files, or the like that may be required by the application for proper operation), and/or any other criteria that may be relevant to determining whether the node would be able to adequately service the application if the primary node were to fail.").




Referring to claim 16, Rangaiah discloses run based at least in part on an occurrence of an event, wherein the event may be a client input event, a decrease in capacity of the primary region, or any other event (From line 1 of column 10, "In this example, the cluster agent and/or engine may, when failing over an application from a primary node to one or more failover nodes, avoid all failover nodes for which the attribute flag "ReadyToOnline" has been set to "0."").

Referring to claim 17, see rejection of claim 5.

Referring to claim 18, see rejection of claim 2

Referring to claim 19, Rangaiah discloses defining a list of unavailable failover regions including one or more target failover regions from the list of target failover regions, wherein the list of unavailable failover regions is based at least in part on the application of processing rules to the list of target failover regions; generating a remediation recommendation based upon defining the list of unavailable failover 

Referring to claim 20, Rangaiah discloses updating the list of available failover regions responsive to a successful remediation of the one or more unavailable failover regions (See figure 4, steps 406 and 408. From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various 

Referring to claim 21, Rangaiah discloses the one or more operations to modify capacity of the one or more target failover regions responsive to the defined list of available failover regions includes determining the list of target failover regions that correspond to target criteria (For example, from line 60 of column 1, "In one example, the step of identifying the failover node may include (1) retrieving a prioritization list that specifies a user-defined order for selecting failover nodes if the primary node were to fail and then (2) identifying the failover node within the prioritization list.").

Referring to claim 23, Rangaiah discloses limiting capacity checks on the list of target failover regions (From line 47 of column 8, "In one example, the systems described herein may proactively evaluate the failover node in step 406 on a periodic basis. For example, and as illustrated in FIG. 5A, evaluation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangaiah and Chieng as applied to claim 5 above, and further in view of Official notice.

Referring to claim 12, although Rangaiah does not specifically disclose the list of processing rules corresponds to error rates, this is very well known in the art. Examiner takes official notice for deciding based on error rate. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use error rates to decide because a higher error rate inhibits correct function. Rangaiah in particular was concerned with the proper functioning of the failover target and specifically indicated that any other criteria relevant could have been used, from line 60 of column 7, "Examples of the types of criteria that may be used in such an evaluation include, without limitation, criteria for evaluating the health of a node (i.e., criteria for evaluating the operational status and/or 

Referring to claim 13, Rangaiah discloses the list of processing rules is generated (from line 60 of column 7, "Examples of the types of criteria that may be used in such an evaluation include, without limitation, criteria for evaluating the health of a node (i.e., criteria for evaluating the operational status and/or performance of various software and/or hardware components of the node), criteria for evaluating whether the node satisfies various prerequisites associated with the application in question (e.g., mount points, application-specific binaries, configuration files, or the like that may be required by the application for proper operation), and/or any other criteria that may be relevant to determining whether the node would be able to adequately service the application if the primary node were to fail."). 	Although Rangaiah does not disclose this is done by a third party user this is very well known in the art. Examiner takes official notice for third party users. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third party user because it provides input from outside of those immediately involved. Rangaiah in particular indicated that any other relevant criteria may be used, for which a third party may offer a different perspective.

Referring to claim 14, Rangaiah discloses determining a regional capacity of the one or more target failover regions (From line 60 of column 7, "Examples of the types of criteria that may be used in such an evaluation include, without limitation, criteria for evaluating the health of a node (i.e., criteria for .
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim and itself subject of an obvious double patenting rejection above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the obvious double patenting rejection were overcome. Referring to claim 22, the prior art does not teach or fairly suggest defining a primary region, wherein the primary region is a region having a largest number of partitions of the application among the plurality of isolated regions; and defining the list of target failover regions, wherein the list of target failover regions are regions associated with a lower number of partitions of the application among the plurality of isolated regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114